Citation Nr: 0638953	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a skin disorder, 
variously classified to include the upper back, shoulders and 
posterior arms.

4.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from February 1987 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was transferred to the RO in Newark, New 
Jersey.

The issues of service connection for a skin disorder and 
entitlement to pension benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed back 
disability.  

2.  A headache disorder was not shown in service and was 
first noted many years after service.

CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  A headache disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in May 2002 and February 2005.  The content of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
notices sent to the veteran in July and October 2006 complied 
with the dictates outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  VA examinations were provided to the veteran.     

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General laws and regulation pertaining to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303; Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for a back disability

A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  However, the record does not support a 
conclusion that the veteran has a current back disability.  
Without proof of current disability, service connection 
cannot be granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service medical records do not show 
any complaints, findings or diagnoses regarding a back 
disability. 

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of a 
back disability.  A VA examination was conducted in November 
2002.  The report does not show that the veteran complained 
of a back disability and none was diagnosed.  Besides the 
complaints concerning a skin condition that affected the 
back, a review of the claims file does not reveal that the 
veteran has reported any complaints regarding a back 
disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disability.

Service connection for headaches

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA diagnosis of tension headaches satisfies this 
element.  

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding 
headaches.  An undated inservice Occupational and Preventive 
Medicine Department questionnaire shows that the veteran 
specifically denied having frequent headaches.  Furthermore, 
there was no headache disorder mentioned in the report of the 
December 1991 examination conducted prior to separation. 

In fact, the earliest evidence documenting a diagnosis of 
tension headaches came more than 10 years after service 
discharge when the VA diagnosed tension headaches at the 
November 2002 VA examination.  This is significant in that 
there was an extended period of time between service 
discharge and a diagnosis of tension headaches that the 
veteran claims is related to military service.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  

Still further, the record does not contain any competent 
medical evidence showing that his headache disorder is 
related to service.  The only evidence of record that 
suggests a causal relationship between the veteran's current 
tension headaches and service is the veteran's statements.  
While the veteran can certainly describe his headaches, the 
Board finds that his statements are not competent evidence to 
establish the etiology of a current disability.  Medical 
diagnoses involve questions that are beyond the range of 
common experience and common knowledge, and require the 
knowledge and experience of a trained physician.  The record 
does not establish the veteran's expertise in medical 
matters.  Therefore, he is not competent to make a medical 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

To attribute the veteran's headache disorder to military 
service without objective medical evidence would require 
excessive speculation.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a headache disorder.  


ORDER

Service connection for a back disability is denied.

Service connection for a headache disorder is denied.
REMAND

In the RO's August 2003 denial of service connection for a 
skin disorder, said to include itching on the arms, it was 
noted that the service medical records did not show any 
evidence of a chronic skin disorder in service.  However, the 
service medical records show that he was treated on several 
occasions for skin disorders.  The diagnoses included tinea 
cruris, tinea corponis, and rule out insect bites.  A 
November 2002 examine showed a diagnosis of pruritis of the 
upper back, shoulders, and posterior arms.  A post service VA 
examination was conducted in April 2003.  Although nostalgia 
paresthetica was diagnosed, neither examiner commented on the 
etiology of the skin disorder.

Additional confusion on this issue exists.  The September 
2006 rating action that grants service connection for post-
traumatic stress disorder lists, as service connected and 
rated noncompensably disabling, tinea cruris.  The rating 
establishing this grant cannot be located in the file before 
the Board.  This matter should be straightened out as this 
may resolve the appeal as to this issue, or raise the need 
for additional etiological opinion.  Additionally, the area 
affected if service connection has been granted should be set 
out.  Further administrative action and medical opinion 
appear needed.  

Additionally, there is a pension issue before the Board.  
That may be essentially moot in view the grant of service 
connection and assignment of a rating for psychiatric 
impairment.  Nevertheless, if the issue is to be considered, 
the RO must assign initial ratings to all disorders, both 
service connected and non-service connected to properly 
adjudicate the pension claim.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his skin disorder.  
If information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by him that are 
not already on file.  All information 
obtained should be made part of the file.

2.  The RO should locate the rating that 
assigned service connection for tinea and 
ascertain the areas of the body affected.  
If the listing of tinea is a 
typographical error, then corrective 
action should be taken and the matter set 
up for further development as noted 
below.  If service connection is granted 
for a skin disorder of the areas claimed, 
then further action would not seem needed 
as it would be a grant of the benefits 
sought.

3.  The RO should make arrangements with 
the East Orange, VA medical facility for 
the veteran's claims folder to be 
forwarded to the examiner who conducted 
the VA examination in November 2002 or, 
if unavailable, to another appropriate VA 
reviewer in order to review the claims 
folder, to include any additional 
evidence.  If additional examination is 
needed to respond to the questions, such 
examination should be scheduled.  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the currently 
diagnosed nostalgia paresthetica or 
pruritis is related to the skin 
disorders, for which the service medical 
records reflect treatment in 1988 and 
1989.  If it is determined that tinea is 
service connected, it should be 
ascertained whether these diagnoses are 
related thereto or are part and parcel of 
the same disorder.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The rationale for 
any opinion expressed should be included 
in the report.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  As part of that 
review, disability ratings should be 
assigned for impairment due to service 
and non-service connected disorders.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


